Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The abstract of the disclosure is objected to because the phrase “Disclosed is” can be implied.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 
obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
obviousness or nonobviousness.
Claim(s) 1-5, 15, 16, 22, 23, 25, 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bishop US 6,231,272.
Bishop discloses a protective arrangement see Fig. 1 consisting essentially of:
Elongate protective elements (10, 40) having a face (22A) and a longitudinal axis (16A).
Detachable couplings (36) configured to connect adjacent elements (10) forming a 
closed polygonal frame.  See Fig. 10, Col. 3, ln. 19-50, Col. 5, lns. 46-60.
Wherein each elongate protective element includes an elongate center section (12) and wings (14, 16) Such that the corners of the basic form, shown in Figs. 1, 10, forming interior angles up to 1200.  

With respect to claims 15, 16 Bishop discloses each side of the basic form is formed by at least one elongated element (10), see Fig. 1.  Wherein at least one of the sides of the basic form is formed by at least two elongated elements (10) connected together by a detachable couple (36) see Fig. 2, such that the longitudinal axis of each wing (14, 16) of adjacent elongate elements (10) align.  

With respect to claims 22, 23 Bishop discloses the bottom side (20A-C) of the basic form includes an anti-skid surface formed by at least one ridge (30B).  Figs. 2-3.

With respect to claims 25, 28-30 Bishop discloses multiple elongated elements can be combined in various ways to form polygons, serpentine structures and stacked rows of connected protective arrangements to form a variety of protective arrangements, such as planters, sound barriers retaining walls, ponds and culvert supports.  See Figs. 6-12.

Allowable Subject Matter
5. 	Claims 6-14, 17-21, 24, 26, 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND W ADDIE whose telephone number is (571)272-6986.  The examiner can normally be reached on m-f 7:30-12:30, then 6-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/RAYMOND W ADDIE/Primary Examiner, Art Unit 3671                               				7/14/2022